t c summary opinion united_states tax_court gregory g stokes petitioner v commissioner of internal revenue respondent docket no 14488-14s filed date gregory g stokes pro_se emile louis hebert iii for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case on date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency_exemption deductions and the child_tax_credit for his three children background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in louisiana at the time he filed his petition petitioner separated from his wife gina stokes sometime between and the separation was formalized by an agreement between petitioner and ms stokes signed on date that agreement gave to ms stokes custody of the couple’s three children n s c s and m s who lived with her in further paragraph of the agreement provided that ms stokes would claim the dependency_exemption deductions for the children before petitioner and ms stokes had claimed the deductions as they had filed jointly at the end of for privacy reasons the court refers to children by their initials see rule a petitioner and ms stokes decided that petitioner would claim the dependency_exemption deductions because he provided significant financial support for the children and she did not have sufficient income to benefit from the dependency_exemption deductions petitioner agreed to share part of the tax_refund with ms stokes petitioner filed a form_1040 u s individual_income_tax_return for on which he claimed dependency_exemption deductions and the child_tax_credit for his three children petitioner failed to attach a form_8332 release revocation of release of claim to exemption for child by custodial_parent or a similar statement to his return respondent disallowed the dependency_exemption deductions and the child_tax_credit discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must have the same principal_residence as the taxpayer for more than one-half of the tax_year sec_152 in addition to other requirements a qualifying_relative must have an annual gross_income of less than the exemption_amount and the taxpayer must provide over one-half of the qualifying relative’s support for the calendar_year in which the taxable_year begins sec_152 in the case of divorced or separated parents sec_152 provides a special rule to determine which parent is entitled to a dependency_exemption deduction for a child generally a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and receives more than one-half of his or her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the calendar_year sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent petitioner is not the custodial_parent of his three children with ms stokes and they did not live with him during pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain criteria are met one of the requirements is that the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 114_tc_184 form_8332 provides an effective and uniform way for a custodial_parent to make the declaration required in sec_152 for the benefit of the noncustodial_parent 139_tc_468 aff’d 745_f3d_890 8th cir petitioner gave credible and uncontradicted testimony that he provided over one-half of the support for his three children and provided documentation to support his testimony about the support he provided for the children his testimony as to his oral agreement with ms stokes that she would relinquish her right as set forth in their separation agreement paragraph to claim the dependency_exemption deductions for their three children also was credible however petitioner did not obtain a form_8332 or a similar written_statement from ms stokes without that form or a similar written_statement containing the information prescribed by sec_152 this court is required to find that he is not entitled to the dependency_exemption deductions see 142_tc_131 subject_to limitations sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer as described in sec_152 for whom the taxpayer is allowed a deduction under sec_151 because n s c s and m s are not qualifying children under sec_152 for the reasons stated above petitioner is not entitled to the child_tax_credit for see sec_24 smith v commissioner tcmemo_2006_163 to reflect the foregoing decision will be entered for respondent
